Citation Nr: 1825464	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression. 

2.  Entitlement to service connection for amputation, fifth finger, left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran had active duty from January 1977 to April 1980.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for amputation, fifth finger, left hand was denied by the RO in July 1984, but it does not appear that the July 1984 notification letter addressed the left fifth finger claim (it only addressed a claim for depression).  As the Veteran was not provided adequate notice of the decision and his appellate rights, that decision was not final.  Thereafter, the Veteran filed another claim (addressed by the RO as a claim to reopen) for the left fifth finger disability.  The subsequent March 2010 rating decision did not address the finger claim on the merits.  Here, the Veteran was denied service connection for obsessive compulsive personality in July 1984. 

38 C.F.R. § 3.156(c) holds that "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim . . . ."  Following the 1984 rating decision, additional, relevant service personnel and treatment records were received in 2008.  As such, the provisions of 38 C.F.R. § 3.156(c) are applicable, and VA will re-consider the claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) indicate that he was observed to have, at the very least, some psychiatric abnormalities at or around the time of his amputation of his own finger in December 1979, including but not limited to an obsessive-compulsive personality, a number of eccentricities, and mild schizoid tendencies.  As mentioned above, he now claims to have depression, and claims that his amputation of his finger was the result of his in-service mental illness, which, in turn, was caused by sexual harassment during service and/or exposure to contaminants at Camp Lejeune.  

The Veteran has not yet been afforded a VA examination for the purpose of determining whether his amputation was at least as likely as not caused by his sexual harassment, exposure to contaminated water at Camp Lejeune during his active military service or any psychiatric disorder resulting therefrom.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for any acquired psychiatric disabilities and the amputation of his left fifth finger since service, and also ask him to provide authorizations for VA to obtain records of any such private treatment.  After securing the necessary release(s), take all appropriate action to obtain the identified records.  Records of all VA treatment should also be obtained.

2.  After the above has been completed, schedule the Veteran for an appropriate VA examination to determine whether the Veteran has had any acquired psychiatric disability since 1983 and the etiology of any such disabilities found.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

a. Specifically, the examiner is asked to address, as to each acquired psychiatric disabilities diagnosed, whether it is at least as likely as not (a 50 percent or greater probability) etiologically related to his active military service.  In reaching an opinion, the examiner is asked to consider and discuss as necessary that the Veteran left active service in April 1980 and that he claims that he incurred depression during his active military service as the result of being sexually harassed and/or as a result of his exposure to contaminated water at Camp Lejeune.

b. If any such psychiatric disabilities are found to be present and etiologically related to the Veteran's active military service, the examiner is asked to state whether it is at least as likely as not that he amputated his left little finger as a result of those psychiatric disabilities.

3.  After completing the above actions, and any other indicated development, the issues of entitlement to service connection for an acquired psychiatric disability and residuals of amputation, fifth finger, left hand must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


